
	
		I
		112th CONGRESS
		2d Session
		H. R. 4220
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a pilot program to train public housing
		  residents as home health aides and in home-based health services to enable such
		  residents to provide covered home-based health services to residents of public
		  housing and residents of federally-assisted rental housing, who are elderly and
		  disabled, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home-Based Health Services Training
			 and Employment Act of 2012.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)The baby boom generation will
			 require health care attention that will exceed the current supply of health
			 care providers.
				(2)There is a shortage of training programs
			 specializing in health care and long-term services that focus on home care
			 instead of institutionalized care.
				(3)Although the need for home-based health
			 services transcends all income levels, the availability of such services is
			 more limited for residents of public housing.
				(4)Estimates indicate that there are
			 44,000,000 caregivers in the United States providing unpaid care to at least
			 one adult, representing 22,900,000 households.
				(5)Of working persons providing unpaid care,
			 62 percent have had to make adjustments to work schedules or leave
			 employment.
				(6)Many low-income families in the United
			 States are placed in an untenable position of choosing between work and
			 caregiving responsibilities at home.
				(7)Many residents of public housing in the
			 United States are aging and in need of care.
				(8)The Department of Housing and Urban
			 Development estimates the percentage of households assisted by the Department
			 that are elderly households is 35 percent in New York, 33 percent in Boston, 35
			 percent in Chicago, 24 percent in Cleveland, 40 percent in Los Angeles, and 20
			 percent in Puerto Rico.
				(9)New service programs are needed to provide
			 home-based health services to residents of public housing and to provide job
			 training and job placement for persons receiving assistance from the Department
			 of Housing and Urban Development needing employment.
				(10)The Department of Housing and Urban
			 Development should establish a home-based health services pilot program to meet
			 the challenges of the increasing number of elderly persons and persons with
			 disabilities in public housing, which would simultaneously create an
			 opportunity to train job seekers in a trade that provides home-based health
			 services.
				(b)PurposesThe purposes of this Act are—
				(1)to give flexibility to the Department of
			 Housing and Urban Development and other entities to establish training programs
			 in home-based health services for public housing residents; and
				(2)to provide needed home care options to
			 elderly and disabled public housing residents (including elderly and disabled
			 veterans who are public housing residents) and elderly and disabled residents
			 of federally-assisted rental housing to allow them to remain in their homes and
			 their communities.
				3.Pilot grant
			 program to train public housing residents to provide covered home-based health
			 servicesSection 34 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437z–6) is amended by adding at
			 the end the following new subsections:
			
				(f)Pilot grant
				program To train public housing residents To provide covered home-Based health
				services
					(1)Establishment of
				pilot grant programThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall establish a competitive grant program to make grants to eligible entities
				under paragraph (2) for use for the training of public housing residents as
				home health aides and as providers of home-based health services (including as
				personal and home care aides) to enable such residents to provide covered
				home-based health services to—
						(A)residents of
				public housing who are elderly or disabled, or both (including elderly and
				disabled veterans who are residents of public housing); and
						(B)subject to the criteria set forth pursuant
				to paragraph (3), residents of federally-assisted rental housing who are
				elderly or disabled, or both.
						(2)Eligible
				EntitiesA grant under this
				subsection may be made only to an entity that—
						(A)is a public
				housing agency or other unit of State or local government (including an agency
				of such unit), community health center, home care provider organization,
				faith-based organization, labor organization, or other organization determined
				to be qualified by the Secretary; and
						(B)demonstrates to the satisfaction of the
				Secretary that it has established, or provides such assurances that it will
				establish, an employment training program to train public housing residents to
				provide covered home-based health services that complies with regulations that
				the Secretary shall issue.
						(3)Residents of
				federally-assisted rental housingThe Secretary may set forth criteria under
				which an entity receiving funding under this subsection may train public
				housing residents to provide covered home-based health services to elderly and
				disabled residents of federally-assisted rental housing.
					(4)ApplicationTo be eligible for a grant under this
				subsection an eligible entity under paragraph (2) shall submit to the Secretary
				an application at such time, in such manner, and containing such information as
				the Secretary shall require.
					(5)Competitive
				grant awards
						(A)General criteria
				for selectionThe Secretary
				shall establish policies and procedures for reviewing and approving funding for
				eligible entities through a competitive process taking into
				consideration—
							(i)with respect to the service area in which
				public housing residents trained under an employment training program described
				in paragraph (2)(B) will provide covered home-based health services—
								(I)the percentage of
				residents age 62 and older;
								(II)the percentage of
				disabled residents; and
								(III)the percentage
				of unemployed or underemployed residents;
								(ii)the ability of an
				eligible entity to provide training that leads to the provision of quality
				care;
							(iii)the record of
				the quality of care of an eligible entity; and
							(iv)such other
				criteria as determined by the Secretary.
							(B)Geographic
				considerationIn awarding grants, the Secretary shall consider a
				geographic mix of a variety of eligible entities so that the grant program will
				include at least—
							(i)one employment training program described
				in paragraph (2)(B) that primarily serves an urban population;
							(ii)one employment training program described
				in paragraph (2)(B) that primarily serves a rural population;
							(iii)one employment training program described
				in paragraph (2)(B) that primarily serves an Indian population; and
							(iv)one employment training program described
				in paragraph (2)(B) that primarily serves a population in the Commonwealth of
				Puerto Rico, the United States Virgin Islands, Guam, American Samoa, or the
				Commonwealth of the Northern Mariana Islands.
							(6)Use of grant
				fundsAn entity receiving
				funding under this subsection may use such funds—
						(A)to establish (or
				maintain) and carry-out an employment training program to train public housing
				residents to provide covered home-based health care services to elderly and
				disabled public housing residents and elderly and disabled residents of
				federally-assisted rental housing;
						(B)for the transportation expenses of public
				housing residents in training under such an employment training program;
						(C)for the child care expenses of public
				housing residents in training under such an employment training program;
						(D)for the
				administrative expenses of carrying out such an employment training program;
				and
						(E)for any other
				activity the Secretary determines appropriate.
						(7)Report to
				CongressNot later than 24
				months after the date of the enactment of the Home-Based Health Services Training and Employment Act of
				2012, the Secretary shall submit to Congress a report on the use
				and impact of the grant program established by this subsection. The report
				shall include—
						(A)a review of the
				effectiveness of the program in—
							(i)providing jobs for
				public housing residents;
							(ii)meeting the unmet health and long-term care
				needs of elderly and disabled residents of public housing and elderly and
				disabled residents of federally-assisted rental housing; and
							(iii)enabling the
				provision of quality care; and
							(B)any
				recommendations the Secretary determines appropriate regarding the grant
				program.
						(8)DefinitionsAs used in this subsection, subsection (g),
				and subsection (h):
						(A)Home-based
				health servicesThe term
				home-based health services means health care and long-term
				services provided to an individual in a place of residence used as such
				individual’s home and includes—
							(i)home health
				services described in section 1861(m) of the Social Security Act (42 U.S.C.
				1395x(m));
							(ii)personal care
				services described in section 1905(a)(24) of such Act (42 U.S.C. 1396d(a)(24));
				and
							(iii)home-based
				services which may be covered under a waiver under subsection (c) or (d) of
				section 1915 of such Act (42 U.S.C. 1396n).
							(B)Home health
				aideThe term home health aide has the meaning given
				the term in section 1891(a)(3)(E) of the Social Security Act (42 U.S.C.
				1395bbb(a)(3)(E)).
						(C)CoveredThe
				term covered means, with respect to home-based health services,
				such services—
							(i)for which medical
				assistance is available under a State plan under title XIX of the Social
				Security Act; or
							(ii)for which
				financial assistance is available under subsection (g).
							(D)Federally-assisted
				rental housingThe term
				federally-assisted rental housing means—
							(i)housing assisted
				under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
							(ii)housing assisted under section 515 of the
				Housing Act of 1949 (42 U.S.C. 1485);
							(iii)housing assisted under section 8 of the
				United States Housing Act of 1937 (42 U.S.C. 1437f) (including project-based
				and tenant-based assistance);
							(iv)housing assisted under the block grant
				program under the Native American Housing Assistance and Self-Determination Act
				of 1996 (25 U.S.C. 4101 et seq.);
							(v)housing financed by a mortgage insured
				under section 221(d)(3) of the National Housing Act (12 U.S.C. 1715l(d)(3)) or
				held by the Secretary, a State, or State agency; and
							(vi)housing assisted under section 811 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).
							(9)Inapplicability
				of previous subsectionsSubsections (a) through (e) shall not
				apply to this subsection, subsection (g), and subsection (h).
					(10)Rule of
				constructionThis subsection and subsection (g) may not be
				construed as affecting any requirement under State law for training, licensure,
				or any other certification as a home health aide or as a provider of any
				home-based health service under this subsection and subsection (g).
					(11)RegulationsNot later than 6 months after the date of
				enactment of the Home-Based Health Services
				Training and Employment Act of 2012, the Secretary shall issue
				regulations to carry out this subsection.
					(g)Financial
				assistance for home-Based health services in certain jurisdictions
					(1)Financial
				assistanceThe Secretary, in
				consultation with the Secretary of Health and Human Services, may provide
				financial assistance under this subsection to entities receiving grant funds
				under the pilot program established under subsection (f) that provide training
				for public housing residents as home health aides and as providers of
				home-based health services and provide (or pay for) such services for use only
				for their costs in providing (or paying for) such services to—
						(A)residents of public housing who are elderly
				or disabled, or both (including elderly or disabled veterans who are residents
				of public housing); or
						(B)at the discretion
				of the Secretary, residents of federally-assisted rental housing who are
				elderly or disabled, or both.
						(2)Requirements
						(A)LocationAssistance
				under paragraph (1) may be provided only for services furnished in locations in
				which medical assistance for home-based health services is not available under
				a State plan under title XIX of the Social Security Act.
						(B)Trained public
				housing residentsAssistance under paragraph (1) may be used only
				for costs of services described in paragraph (1) that are provided by public
				housing residents trained by an entity receiving grant funds under the pilot
				program established under subsection (f).
						(3)EligibilityTo be eligible for financial assistance
				under this subsection an entity shall—
						(A)provide such assurances as the Secretary
				shall require that it will use the funds only as provided in paragraphs (1) and
				(2);
						(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary requires; and
						(C)comply with such
				other terms and conditions as the Secretary shall establish to carry out this
				subsection.
						(h)Impact of Income
				on Eligibility for Housing BenefitsFor any resident of public
				housing who is trained as a home health aide or as a provider of home-based
				health services pursuant to the program under subsection (f), any income
				received by such resident for providing covered home-based health services
				shall apply towards eligibility for benefits under Federal housing programs as
				follows:
					(1)No income received
				shall apply for the 12 months after the completion of the training of such
				resident.
					(2)Twenty-five
				percent of income received shall apply for the period that is 12 to 24 months
				after the completion of the training of such resident.
					(3)Fifty percent of
				income received shall apply for the period that is 24 to 36 months after the
				completion of the training of such resident.
					(4)One-hundred
				percent of income received shall apply for any period that begins after 36
				months after the completion of the training of such
				resident.
					.
				
		
